             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


ROBERT NEVILLE,                          *
                                         •A-


     Plaintiff,                          *
                                         ★


            V.                           *             CV 617-075
                                         ★


ELIZABETH C. MCCAGHREN,                  *
                                         *


     Defendant.                          *
                                         *




                                     ORDER




     Pending before the Court are twelve post judgment motions

from Plaintiff and       Defendant's motion for sanctions.           The   Court


will address each motion in this Order.




                                I.    BACKGROUND


     Plaintiff and Defendant are half-siblings and the children of

Jessica Neville, who died in a house fire in 2008.             (Compl., Doc.

1, at 2.)     Plaintiff alleged that his sister engaged in fraud in

administering their mother's estate, both before and after her

death.      (Id.   at   3.)    He    specifically   alleged   that   Defendant

effected a ''straw sale" of the estate's interest in real property

located in Bulloch County, Georgia (the "Bulloch Property").               (Id.)

     This is the third time Plaintiff filed a complaint in this

Court making the same allegations.             (See Neville v. McCaghren,
Case No. 6:13-CV-050 (S.D. Ga. dismissed Nov. 20, 2013) ("2013

Action")f Doc. 1; Neville v. McCaghren, Case No. 6:15-CV-028 (S.D.

Ga. dismissed May 20, 2016) ("2015 Action"), Doc. 1.)          Each action

was dismissed for Plaintiff's failure to comply with procedural or

jurisdictional requirements.         In the 2015 Action, the Court sua

sponte imposed     sanctions   on    Plaintiff for    continuing to      file

frivolous motions after judgement, thereby restricting his ability

to file cases in this District.        (2015 Action, Doc. 52, at 8-10.)

Accordingly, when Plaintiff filed the instant Complaint and motion

to proceed    forma pauperis ("IFP"), it was preliminarily screened

for arguable merit before a new case file was opened.         (See Neville

V. McCaghren, Case No. 6:17-MC-001 (S.D. Ga. filed May 8, 2017),

Docs. 1, 2, 3.)    The United States Magistrate Judge concluded that

Plaintiff had cured the subject matter jurisdiction issues that

eventually led to the dismissal of the 2015 Action.                 (Order of

Aug. 23, 2017, Doc. 7, at 2.)        On May 1, 2018, the Court granted

Defendant's motion to dismiss for lack of personal jurisdiction

after finding that Plaintiff failed to show Defendant had minimum

contacts with Georgia.      (Order of May 1, 2018, Doc. 35, at 14.)

Now,   Plaintiff   has   continued   his   practice   of   filing    numerous

motions after dismissal of his claims.
                               II.    DISCUSSION


       Since October 23rd, Plaintiff has filed twelve motions in

this case.    (Docs. 47, 48, 49, 50, 51, 53, 54, 60, 64, 65, 70,

73.)   Each motion stems either from Plaintiff's disagreements with

the Court's decision to dismiss Defendant or his quarrels with

defense counsel.   Because Plaintiff continues to file motion after

motion after this case was closed. Defendant moves for sanctions

pursuant to Federal Rule of Civil Procedure 11.               (Doc. 63.)     The

Court will address each motion in turn.


A.   Plaintiff's Motions for Reconsideration


       Plaintiff made six filings challenging the Court's May 1st

Order finding it       had    no   personal jurisdiction      over   Defendant.

(Docs. 40, 41, 42, 49, 50, 51.)           Plaintiff's first three filings

are letters submitted within three weeks of the Court's May 1st

Order.    (Docs. 40, 41, 42.)         Five months later Plaintiff made a

motion   to   vacate    the    Court's    judgment    and    two   motions   for

reconsideration    under      Federal    Rule   of   Civil   Procedure   60(b).

(Docs. 49, 50, 51.)


       Motions for reconsideration can be made pursuant to Rule 59

or 60, Shaarbay v. State of Fla., 269 F. App'x 866, 867 (11th Cir.

2008), and therefore the court must determine the Rule under which

to consider Plaintiff's motions.          See, e.g.. Brown v. Spells, 2011
WL 4543905 (M.D. Ga. Sept. 30, 2011) (resolving whether a motion

for reconsideration should be decided under Rule 59 or 60).

       The Court does not consider Plaintiff s three May letters to

be motions.1    The documents are not styled as motions and Plaintiff

even states 'Mi]f you wish I will make a formal motion to vacate."

(May 24, 2018 Letter, Doc. 42, at 2.)               Because those letters are

not motions, the first properly filed motion to vacate or motion

for reconsideration was made on October 23, 2018 — almost five

months past the twenty-eight-day deadline imposed for Rule 59(e)

motions.    Fed. R. Civ. P. 59(e).          The Court will therefore analyze

Plaintiff's motion to vacate and motions for reconsideration under


Rule 60(b), which allows motions to be made within a reasonable

time.2   Fed. R. Civ. P. 60(c)(1); see Mahone v Ray, 326 F.3d 1176,

1178 n.l (11th Cir. 2003).

       Rule 60(b) provides that a Court may relieve a party from

judgment   in   a   limited     number      of circumstances     including:   (1)

mistake or excusable neglect; (2) newly discovered evidence; (3)

fraud; (4) if the judgment is void; or, (5) if the judgment has

been   satisfied.        Fed.   R.   Civ.   P.   60(b)(l)-(5).     The   catchall

provision of Rule 60(b) authorizes relief from judgment based on

"any other reason that justifies relief."             Fed. R. Civ. P. 60(b)(6).




1 Document 42 is currently docketed as a motion.        The Clerk is DIRECTED to
terminate that motion.
2 A motion under Rule 60(b)(l)-(3) must be made no more than a year after entry
of the judgment. Fed. R. Civ. P. 60(c)(1).

                                            4
Relief under Rule 60(b)(6) is an ''extraordinary remedy which may

be invoked    only   upon    a   showing      of exceptional circumstances."

Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984)

(citation omitted).

       Plaintiff first argues that the Court erroneously treated

Defendant's motion to dismiss for lack of personal jurisdiction as

a motion for directed verdict.           Plaintiff further argues that the

Court misconstrued the timeline of events and ruled incorrectly

that Defendant had legal authority under Jessica Neville's will to

transact in the Bulloch Property.              In support, Plaintiff submits

purported affidavits^ that repeat many of the legal conclusions of

his Complaint, namely that Defendant committed fraud during the

Bulloch Property transactions.

       Plaintiff's arguments do not justify relief under Rule 60(b).

He points to no new evidence or "any other reason that justifies

relief."    Fed. R. Civ. P. 60(b)(6).          Instead, Plaintiff repeats the

same   allegations   he     made   in   his    Complaint   and   numerous   prior

filings.   Simply disagreeing with the Court's ruling is not grounds

for relief under Rule 60(b).            See Preserve Endangered Areas of

Cobb's History, Inc. v. U.S. Army Corps of Eng'r, 916 F. Supp.

1556, 1560 (N.D. Ga. 1995) ("A motion for reconsideration is not




3 Plaintiff's "Affidavits" are not notarized and do not comply with 28
U.S.C. § 1234's required language for unsworn declarations under penalty of
perjury.
an opportunity for the moving party . . . to instruct the court on

how the court ^could have done it better' the first time.").

       Contrary to Plaintiff's contention, the Court did not treat

Defendant's motion to dismiss for lack of personal jurisdiction as

a    motion for directed   verdict.     A directed     verdict is a   motion

made during a jury trial, pursuant to Rule 50.           See Fed. R. Civ. P.

50.    Such a motion is unrelated to a pre-answer motion to dismiss

under Rule 12(b)(2).

       Additionally, the Court did not rule that the 2006 real estate

transactions concerning the Bulloch Property were permitted by the

will and trust.     The Court merely recited the parties' respective

allegations about the events of 2006 and 2008 to determine whether

Plaintiff    met   his   burden   to    show     the   Court   had   personal

jurisdiction over Defendant.           (Order of May 1, 2018, at 6-7.)

Plaintiff did not carry his burden then and has not carried his

burden now for relief under Rule 60(b).           Accordingly, Plaintiff's

motion to vacate and motions for reconsideration are denied.


B.    Plaintiff's Motion to Reinstate Magistrate Judge Smith


       Plaintiff   alleges that the      Court   had   ulterior   motives in

reassigning this case from United States Magistrate Judge G.R.

Smith to Magistrate Judge James E. Graham.         He requests Judge Smith

be reinstated because his removal from the case "reeks of bias, is

patently unfair and is clearly ill-considered" as well as "very
improper    and     almost     unprecedented        in     federal     jurisprudence."

(Pl.'s Mot. to Reinstate Original Magistrate, Doc. 47, at 1-2.)

      In reality, the reason for the reassignment is a simple one.

Judge Smith retired from the bench after thirty years of service

to the Southern District of Georgia.                Judge Graham, an experienced

Magistrate Judge who served in this District for many years, has

agreed to handle Judge Smith's caseload until a successor is

appointed.    (See In re Magistrate Judge Assignments, 4:16-MC-016,

Doc. 1.)    Further, Plaintiff's motion provides no basis to conclude

Judge    Graham     has   a    personal     bias    against      Plaintiff,     thereby

requiring his recusal.          See 28 U.S.C. § 144.            As such. Plaintiff's

Motion to Reinstate Original Magistrate is denied.


C.   Plaintiff's Motions to Sanction Defense Counsel


        Plaintiff   moves     the   Court   to     issue    a   show   cause   order   to


Defendant to specify why the Court should not impose sanctions or

other penalties for the actions of defense counsel, Susan Warren

Cox and Andrew John Lavoie.             (Pl.'s Mot. for Order to Show Cause,

Doc. 48.)    Plaintiff accuses both defense attorneys of failing to

read or respond to his communications, acting in bad faith, re-

litigating    decided         issues,   and      pretending       their    client      was

blameless.    In a subsequent motion. Plaintiff requested the Court

disqualify Mr. Lavoie from the case for failing to honor previous

stipulations, not responding to Plaintiff's communications, and
making accusations of harassment by Plaintiff.             (Pl.'s Mot. to

Disqualify Andrew Lavoie, Doc. 53.)

     Disqualification of an attorney ''is a harsh sanction, often

working substantial hardship on the client" and should "be resorted

to sparingly."     Norton v. Tallahassee Mem^1 Hosp., 689 F.2d 938,

941 n.4 (11th Cir. 1982); see also Bernocchi v. Forcucci, 279 Ga.

460, 463 (2005).      There must be "compelling reasons" to override

a parties' choice of counsel, and the burden to prove those reasons

falls on the party bringing the motion.             In re Bellsouth Corp.,

334 F.3d 941, 961 (11th Cir. 2003).

     In this Court, the Georgia Rules of Professional Conduct and

the American Bar Association's Model Rules of Professional Conduct


govern attorney behavior.         LR 83.5(d) SDGa.      The Georgia Rules

warn that a motion to disqualify brought by the opposing party

"should be   viewed   with caution . . . for it can be misused         as a


technique of harassment."     Ga. R. Prof'l Conduct 1.7, cmt. 15.         To

order a disqualification, a court must identify a specific rule of

conduct   and   conclude   that    the   attorney    violated   that   rule.

Herrmann v. GutterGuard, Inc., 199 F. App'x 745, 752 (11th Cir.

2006).

     Plaintiff's motions identify no specific rule that either Ms.

Cox or Mr. Lavoie violated.         His motions are supported only by

purported affidavits in which Plaintiff accuses defense counsel of

misconduct with little to no factual support.           Plaintiff contends

                                     8
defense counsel "[aJcted in bad faith by failing to acknowledge

that plaintiff has legitimate claims" and "[pJretended that their

client (Betsy McCaghren) was entirely blameless."                (Pl.'s Motion

for   Order     to   Show    Cause,     at   2.)     These   actions    are   more

appropriately characterized as zealous advocacy for the client,

not misconduct requiring disqualification.

      Plaintiff further alleges that defense counsel has ''[r]e-

litigated issues that were decided stare decisis."                   (Id. at 1.)

Plaintiff is referring to the Magistrate Judge's decision to allow

his claims to proceed from the screening stage, pursuant to 28

U.S.C. § 1915(e)(2). (See Order of Aug. 23, 2017, at 2.) Surviving

screening, however, does not preclude Defendant from litigating

the issues in this case, including filing a motion to dismiss for

lack of personal jurisdiction.                Simply put. Plaintiff has not

carried   his    burden     to   show   ^'compelling   reasons" to     disqualify

defense counsel or issue any other sanctions against Defendant.

Plaintiff's Motion for Order to Show Cause and Motion to Disqualify

are therefore denied.


D. Plaintiff's Discovery Motions


      Next, Plaintiff moves for an accounting of the transactions

Defendant made in Jessica Neville's estate and for permission to

conduct   limited      discovery        in   this   case.    (Pl.'s    Mot.   for

Accounting, Doc. 54; Pl.'s Mot. for Leave of Ct. to Conduct Limited
Disc., Doc. 73.)       Plaintiff's motions must be denied.                   The Court

has    already     determined      it    lacks    personal      jurisdiction      over

Defendant and, as discussed above, will not disturb that ruling.

This   case   is   closed    and   will    remain     closed.      It   is   therefore


inappropriate to allow Plaintiff to conduct discovery or order the

production of documents from Defendant.                  Plaintiff's Motion for

Accounting    and    Motion    for      Leave    of   Court   to   Conduct     Limited

Discovery are both denied.


E. Plaintiff's Motion for Suxnmasry Judgment


       Plaintiff made a motion for partial summary judgment on his

fraud claims.       (Pl.'s Mot. for Partial Summ. J., Doc. 64.)                    The

Court, however, has already entered a final judgment in this action

and    determined    it     does   not    have    personal      jurisdiction      over

Defendant.    As such, the Court cannot presently consider a summary

judgment motion from Plaintiff and his motion is denied.


F. Plaintiff's Motion to Strike



       Plaintiff's    final     motion     requests     the   Court     strike   every

single pleading Defendant filed in response to Plaintiff's twelve

pending motions.      (Pl.'s Mot. to Strike All Resp. Pleadings, Doc.

70.)     Plaintiff cites to Rule 12(f), which permits a court to

^^strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent or scandalous matter."                      Fed. R. Civ. P.

12(f).    Rule 12(f), however, only applies to pleadings.                    Id.; see


                                          10
also Newsome v. Webster, 843 F. Supp. 1460, 1464 (S.D. Ga. 1994).

Rule 7(a) defines pleadings as complaints, answers, and replies to

answers.    Fed. R. Civ. P. 7(a).     A response brief is not a pleading

and cannot be struck under Rule 12(f).               Accordingly, Plaintiff's

Motion to Strike All Responsive Pleadings is denied.^

6. Defendant's Motion for Sanctions


      Defendant    moves     under   Rule     11   for   the    Court    to    impose

sanctions on Plaintiff for filing numerous frivolous motions to

harass   Defendant,    for    sending       threatening       emails    to    defense

counsel, and for needlessly causing Defendant to incur thousands

of dollars of legal fees.        (Def.'s Mot. for Sanctions, Doc. 63.)

Defendant   requests that sanctions include               a    money judgment of

$27,525.56 for legal fees and costs incurred over the course of

Plaintiff's seemingly endless string of lawsuits filed against

Defendant regarding Jessica Neville's estate.


      Under Rule 11, when an unrepresented party files a motion or

pleading    he   certifies    that it    is    not   being     presented      for   an

improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the costs of litigation.              Fed. R. Civ. P. 11(b).

When an opposing party files a motion for sanctions alleging a

Rule 11 violation, the offending party is given a twenty-one-day



  Having appropriately addressed each of Plaintiff's motions the Court finds a
hearing on the matter unnecessary. Therefore, Plaintiff's motions for hearing
(docs. 60, 65) are DENIED.

                                        11
safe harbor to correct or withdraw the filing and thereby avoid

sanctions.5     See Kaplan v. DaimlerChrysler, A.G./ 331 F.3d 1251,

1255 (11th Cir. 2003).           If no corrective action is taken. Rule 11

sanctions — including monetary sanctions and attorney's fees — may

be   awarded   upon    a    showing   that   the    offending   party     filed   an

objectively unreasonable motion or case.               See Johnson v. Barnes,

283 F. Supp. 2d 1297, 1301 n.2 (S.D. Ga. 2003); see also Indus.

Risk Ins, v. M.A.N. Gutehoffnungshutte GmbH, 141 F.3d 1434, 1448

(11th Cir. 1998) (''Improper purpose may be shown by excessive

persistence in pursuing a claim or defense in the face of repeated

adverse rulings . . . . Rule 11 is intended to reduce frivolous

claims.").

      To    determine      the   appropriate       sanction,    a   court   should

consider:


      (1)    Whether       the   improper    conduct    was    willful,     or
      negligent; (2) whether it was part of a pattern of
      activity, or an isolated event; (3) whether it infected
      the entire pleading, or only one particular count or
      defense; (4) whether the person has engaged in similar
      conduct in other litigation; (5) whether it was intended
      to injure; (6) what effect it had on the litigation
      process in time or expense; (7) whether the responsible
      person is trained in the law; (8) what amount, given the
      financial resources of the responsible person, is needed
      to deter that person from repetition in the same case;
      and (9) what amount is needed to deter similar activity
      by other litigants.




s Defendant served a copy of her motion for sanctions on Plaintiff and gave him
the required twenty-one-day "safe harbor" to withdraw or correct the violative
motions before filing for sanctions.    See Fed. R. Civ. P. 11(c)(2).

                                        12
McDonald v. Emory Healthcare Eye Ctr., 391 F. App'x 851, 853 (11th

Cir. 2010) (citing Fed. R. Civ. P. 11, advisory committee notes).


        Furthermore, "[t]he conduct and resources of the party to be

sanctioned      are    relevant    to   the   determination        of    the    amount      of


sanctions to be imposed."               Baker v. Alderman, 158 F.3d 516, 528

(11th    Cir.       1998)   (citation    omitted).         A   party's        IFF    status,

however, does not preclude monetary sanctions under Rule 11.                            Moon

V. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).


        Plaintiff      is   no   stranger     to   this    Court    and   must       now    be

considered      a    ""serial    filer."      This   action       is    the    third    case


Plaintiff has filed in this Court on the same facts.                            (Order of

May 1, 2018, at 3 n.2.)                 Plaintiff also filed five frivolous

lawsuits in the Northern District of Georgia within the last six

years.     (2015 Case, Doc. 7, at 1 n.l (detailing Northern District

cases filed by Plaintiff).)                 Florida state courts have deemed

Plaintiff       a   ""vexatious    litigant"       and    severely      restricted         his

ability to file any new cases in the state.                      (2015 Case, Doc. 48-

1, Ex. A.)          Finally, the Northern District of Florida sanctioned

Plaintiff    for      filing     frivolous    motions      and    harassing         opposing

parties.    (Id.)       Those sanctions included $1,690.00 in attorney's

fees and $3,380.00 in court fines.                   (Id.; see also            Neville      v.

Botsford, et al.. Case No. 1:06-CV-199 (N.D. Fla. 2010), Doc. 122.)




                                            13
       In   this   Court,     Plaintiff    has   been     repeatedly      warned   that

continuing to file frivolous motions will restrict his ability to

seek redress.        (Order of Aug. 23, 2017, at 2 n.l; 2015 Case, Docs.

45, 52.)     In fact. Plaintiff was sanctioned by the Court sua sponte

in the 2015 Case because of his penchant for filing motions that

repeat      frivolous   arguments.        (2015    Case,     Doc.   52,    at    8-10.)

Plaintiff was barred from filing any more motions in the 2015 Case

and restricted from filing any new cases using IFP status without

having his complaint screened under 28 U.S.C. § 1915.                     (Id.)    This

case   was    only    allowed    to   proceed     after    the    Magistrate       Judge

concluded      Plaintiff's      allegations      were     sufficient      to    survive

screening.      (Order of Aug. 23, 2017, at 2.)                  Now, Plaintiff has

continued to file frivolous motions repeating arguments already

refuted     by the    Court     and   has engaged in        a    course   of conduct

intended to harass Defendant and defense counsel.



       Perhaps most alarming are the numerous threatening emails

Plaintiff sent to defense counsel. (Aff. Of Elizabeth McCaghren,

Doc.   63-2,         4-12.)      When emailing      his frivolous         motions to

defense counsel. Plaintiff made threatening and harassing comments

including '"the knife slips in," ^'you and Betsy McCaghren are going

to learn about the pitfalls of playing with matches," and ""can you

hear the guillotine?"          (Id.       5, 9, 12.)




                                          14
      Plaintiff's harassment does not end there.          In January 2018,

he arranged a deposition of Florence Van Arnam in Gainesville,

Florida.    (Id. SI 3.)     Defendant and      her husband travelled from

North Carolina to Gainesville at considerable time and expense.

(Id.)    Plaintiff never showed up for the deposition or formally

canceled, thereby wasting Defendant, her family, Ms. Van Arnam,

and   defense   counsel's   time   and    resources.   (Id.)    The   no-show

deposition cost Defendant $3,408.06 in attorneys' fees and travel

expenses.    (Id.; see also Doc. 21, at 2-5.)          Suffice to say that

Plaintiff has engaged in a systematic pattern of harassment of

Defendant and defense counsel.



      Considering the factors in McDonald, the Court finds both

monetary sanctions and filing restrictions are necessary to deter

Plaintiff from continuing to harass Defendant and her counsel.

Plaintiff has already been sanctioned once in this Court and once

in the Northern District of Florida and is considered a vexatious

litigant in Florida state courts.           Filing restrictions alone did

not deter him from continuing to file frivolous motions or harass

Defendant and defense counsel.           Thus, monetary sanctions must now

be imposed.®



® Defendant's motion for sanctions (doc. 63) is GRANTED IN PART AND DENIED IN
PART.    While the Court finds that monetary sanctions are appropriate,
Defendant's request for $27,525.26 in legal fees and costs incurred over
multiple lawsuits is too broad.   See Fed. R. Civ. P. 11(c)(2) ("If warranted,
the court may award to the prevailing party the reasonable expenses, including
attorney's fees, incurred for the motion.") (emphasis added).

                                     15
     Accordingly, THE COURT IMPOSES THE FOLLOWING SANCTIONS ON

PLAINTIFF:




1.   The Court PERMANENTLY ENJOINS Plaintiff Robert Neville from,

either directly or indirectly, litigating the administration of

Jessica Neville's estate or the Bulloch Property transactions any

further in this Court.



2.   The Clerk SHALL NOT DOCKET any further motions or papers from

Plaintiff in this case, except a notice of appeal.         Any papers

referring to this case other than a notice of appeal SHALL be

returned to Plaintiff unfiled.    If Plaintiff files   a   notice   of

appeal, the Clerk SHALL forward a copy of this Order, the notice

of appeal, and the dismissed complaint to the Court of Appeals.

Plaintiff SHALL remain responsible for appellate filing fees or he

may move this Court to grant IFP status on appeal.


3.   As to any future civil actions sought to be commenced      forma

pauperis {''IFP") by Plaintiff, the Clerk SHALL continue to follow

the prior filing system imposed on Plaintiff for docketing the

complaint.   (See Neville v. McCaqhren, Case No. 6:17-MC-001, Doc.

1, at 8-10.)


4.   The Court also imposes a $2,000 sanction against Plaintiff,

immediately payable to the "Clerk of Court, Southern District of

Georgia."



                                 16
5.      The   Court   may     also   award       attorney's     fees    to   Defendant.

Defendant     is    invited    to    submit      an   itemized    statement     of   her

attorney's fees and costs incurred in connection with this motion

for sanctions within THIRTY (30) DAYS of this Order,                         Plaintiff

may respond within FIFTEEN (15) DAYS of service of this statement

upon    him   but   must    respond    in     one     filing.     The    restrictions

described above shall not apply to Plaintiff's response.




                                III.    CONCLUSION


       Based on the foregoing, Plaintiff's motions (docs. 47, 48,

49, 50, 51, 53,, 54, 60, 64, 65, 70, 73) are DENIED.                     The Clerk is

DIRECTED to terminate Document 42 as a motion.                   Defendant's motion

for sanctions (doc. 63) is GRANTED IN PART AND DENIED IN PART and

sanctions are hereby imposed.            This case shall remain CLOSED.


        ORDER ENTERED at Augusta, Georgia, this                        day of January,

2019.




                                                  JL RAIIJ:)^ HALL, CHIEF JUDGE
                                                  UNITED/states DISTRICT COURT
                                                  SnUTtiERN DISTRICT OF GEORGIA




                                            17
